             Case 3:17-mj-05085-DWC Document 3 Filed 09/03/20 Page 1 of 2




 1                                                               The Honorable Theresa L. Fricke
 2
 3
 4
 5
 6
 7                      UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
 8
                                    AT TACOMA
 9
10
        UNITED STATES OF AMERICA,                          NO. MJ17-5085
11
                            Plaintiff,
                                                           MOTION TO DISMISS COMPLAINT
12
13
                       v.
14
        ANDRES MAURICE MENDEZ,
15
                            Defendant.
16
17         On May 4, 2017, a Complaint was filed in the Western District of Washington
18 charging Defendant ANDRES MAURICE MENDEZ with Unlawful Flight to Avoid
19 Prosecution (UFAP), in violation of Title 18, United States Code, Section 1073.
20         Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, the
21 government may dismiss a pending Complaint with the leave of Court. The government
22 now seeks the Court’s leave to dismiss the Complaint in this matter. It seeks dismissal so
23 that MENDEZ may face prosecution in the Superior Court of Pierce County on pending
24 murder and other related charges.
25 //
26 //
27 //
28

     MOTION TO DISMISS COMPLAINT / United States v. Mendez - 1             UNITED STATES ATTORNEY
                                                                           1201 PACIFIC AVENUE, SUITE 700
     USAO# 2017R00495                                                       TACOMA, WASHINGTON 98402
                                                                                   (253) 428-3822
             Case 3:17-mj-05085-DWC Document 3 Filed 09/03/20 Page 2 of 2




 1         The government respectfully requests that this Court dismiss the Complaint
 2 against ANDRES MAURICE MENDEZ without prejudice. A Proposed Order is
 3 attached to this Motion.
 4
           DATED this 3rd day of September, 2020.
 5
                                                 Respectfully submitted,
 6
                                                       BRIAN T. MORAN
 7
                                                       United States Attorney
 8
 9
                                                       /s/ André M. Peñalver
10                                                     ANDRÉ M. PEÑALVER
                                                       Assistant United States Attorney
11
                                                       1201 Pacific Avenue, Suite 700
12                                                     Tacoma, WA 98402
                                                       Telephone: (253) 428-3800
13
                                                       Fax:          (253) 428-3826
14                                                     E-mail:       andre.penalver@usdoj.gov
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     MOTION TO DISMISS COMPLAINT / United States v. Mendez - 2           UNITED STATES ATTORNEY
                                                                         1201 PACIFIC AVENUE, SUITE 700
     USAO# 2017R00495                                                     TACOMA, WASHINGTON 98402
                                                                                 (253) 428-3822
